Gileillan, C. J.
The fact is not disputed that the name of William E. Woodcock to the deed in question was written by Stephen E„ Woodcock. The issues in the case were: Was his name so written at his request or by his direction? and had he at the time mentali capacity to make the deed, and understand its effect ? He had beem very sick for some weeks prior to the making of the deed, and the plaintiffs claim that one effect of this sickness was to impair his mentali faculties to such a degree as to render him incapable of understanding and transacting business at the time the deed was made. Upon the issue of mental capacity it was proper to prove his business acts at or about the time of making the deed, and his declarations, oral or written, tending to show his comprehension or non-comprehension of daily occurrences in his business, or relating to his business. Pinney's Will, 27 Minn. 280, (6 N. W. Rep. 791, and 7 N. W. Rep. 144.) And, also, when a witness, though not an expert, had testified to such acts and declarations, showing an opportunity to form an opinion, it *219is proper to ask him his opinion, based on those facts, of the mental-capacity. Id.
Within these rules, the question to Frank W. Woodcock (second: assignment of error) as to the capacity of William E. to transact business during the two weeks before the time in question, the witness-having shown a knowledge of and testified to facts bearing on the question of his mental capacity, was proper. But, after the court below had allowed this question on the part of plaintiffs, we cannot understand why it excluded substantially similar questions asked by defendants of the witnesses Cummings and Albert A. Cobb, (seventh and ninth assignments of error.) The questions of both plaintiffs and defendants were not exactly in proper form, as they ought to have required the witnesses, they not being experts, to testify as to the capacity from the facts related by them. But the objections were not put on that ground. Had they been, a slight change in the form of the questions would have obviated them.
It was proper, within the rule we have stated, to prove what was' said by William E. Woodcock, and what directions he gave the witness Cummings in reference to the disposition of his property on April 6th. The court had allowed plaintiffs to give evidence of his capacity to do business during the two weeks before the deed was executed.The sixth of April was within the two weeks.
That evidence was also proper on the issue, was the name of William E. signed to the deed at his request, or by his direction? The-testimony of the witnesses as to the fact was in direct conflict. That-being the case, evidence that he had previously directed the deed to-be prepared precisely as it was executed, and with intent to execute-it, would add probability to .the testimony of those witnesses who testified that he directed his name to be signed to the deed; for the-lapse of time between the directions to prepare the deed and the signing of it, being, under the circumstances, not unreasonable, the latter' might naturally be expected to follow upon the former. Upon this-point the case is in principle closely analogous to Kumler v. Ferguson, 7 Minn. 351, (442;) Schwerin v. De Graff, 21 Minn. 354; Miller v. Lamb, 22 Minn. 43; Roles v. Mintzer, 27 Minn. 31, (6 N. W. Rep. 378.)
*220It was error in the court to exclude the evidence offered of what •was said on April 6th by William E. to Cummings in reference to disposing of his property.
For these reasons there must be a new trial.
Order reversed.